Title: John Adams to Charles Adams, 17 March 1777
From: Adams, John
To: Adams, Charles


     
      Charles
      Philadelphia March 17. 1777
     
     How do you do?—I hope you are in fine Health and Spirits. What Subject do your Thoughts run upon these Times. You are a thoughtfull Child you know, always meditating upon some deep Thing or other. Your Sensibility is exquisite too. Pray how are your nice Feelings affected by the Times? Dont you wish for Peace—or do you wish to take a Part in the War?
     Have you heard of the ill Nature and Cruelty of the Enemies of your Country, in New Jersey, both to their Prisoners and to the Inhabitants, their wickedest Friends, as well as their most honest foes?—If you have I believe your Resentment is so high as to wish yourself grown up, that you might draw your Sword, to assist in punishing them.
     But before you are grown up, I hope this War will be over, and you will have nothing to study but the Arts of Peace. If this should be our happy Lott, pray what Course of Life do you intend to steer? Will you be a Lawyer, a Divine, a Phisician, a Merchant, or what? Something very good and usefull I think you will be, because you have a good Capacity and a good Disposition. Dont loose a Moment, in improving these to the best Advantage, which will be an inexpressible Satisfaction to your Mamma, as well as to me.
     Are you a Mechanick? Charles? If you are not, ask your Brothers John and Thomas whether they are? Do you make your own Boats, and Whirligiggs, and other Toys? If you have a Genius for these noble Arts, you would be pleased to see what I saw at Bethlehem, a Pump, which has been constantly going for near Twenty Years, by Water, which forces up into the Air, to the Hight of an hundred feet through a leaden Pipe, Water enough to supply the whole Town. After rising to its utmost Hight it is carried by leaden Pipes, round the whole Town and into the very Kitchen of every Family in it. The Water is admirably sweet, soft and pure. It serves to wash and for all other Purposes, and saves a vast deal of labour to the Women, Maids and servants. Ask your Unkle Cranch how such a surprizing thing can be done with so much Ease and at so little Expence. Ask him too whether a similar Pump at New Boston, might not be made by means of a Wind Mill to supply that whole Town, which has always hitherto suffered, by bad Water, and very often for Want of Water?—I am your affectionate Father.
    